Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Kahzam, Inc. (the “Company”) on Form 10-K for the period ending August 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,J. Franklin Bradley, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial position and results of operations of the Company. Date: October 28, 2009 /s/J. Franklin Bradley J. Franklin Bradley President and Chief Executive Officer (Principal Executive Officer)
